Appeal from a judgment of Cayuga County Court (Corning, J.), entered May 23, 2002, convicting defendant after a jury trial of unlawfully dealing with a child in the first degree.
It is hereby ordered that said appeal from the judgment insofar as it imposes sentence be and the same hereby is unanimously dismissed and the judgment is affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of unlawfully dealing with a child in the first degree (Penal Law § 260.20 [2]). Defendant has served his sentence, and thus his contention regarding the severity of his sentence is moot (see People v Silmon, 186 AD2d 1056 [1992], lv denied 81 NY2d 847 [1993]). Contrary to the further contention of defendant, County Court properly allowed the People to present testimony that defendant had given marihuana to the victim. As the court properly determined, that testimony was probative with respect to defendant’s state of mind and intent, and its probative value outweighed any prejudice to defendant (see generally People v Alvino, 71 NY2d 233, 241-242 [1987]). There is a valid line of reasoning and permissible inferences that could lead a rational person to the conclusion reached by the jury based on the evidence at trial, and thus we conclude that the evidence is legally sufficient to support the conviction (see People v Bleakley, 69 NY2d 490, 495 [1987]). In addition, we conclude that the verdict is not against the weight of the evidence (see id.). We have reviewed defendant’s remaining contention and conclude that it is without merit. Present — Green, J.P., Wisner, Burns, Gorski and Hayes, JJ.